Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Rivera Pérez.
No podemos suscribir la opinión per curiam que emite el Tribunal en el presente caso. Somos del criterio que, dados los hechos particulares de éste, no procede la imposición de medida disciplinaria alguna contra el Ledo. Marcelino Me-léndez La Fontaine. Veamos por qué.
En nuestro criterio, el referido abogado hizo lo que tenía que hacer, al enfrentarse a una situación en la que él es-taba impedido de actuar. Es decir, no siendo notario, reco-mendó a sus clientes la contratación de un abogado que sí estuviera admitido a la práctica de la notaría. Meléndez La Fontaine no debe responder por la actuación negligente o *124ignorante del otro abogado. Aquí no se puede aplicar la teoría, o doctrina, sobre “culpa in eligendo”.
Por otro lado, no se le puede imponer responsabilidad a Meléndez La Fontaine porque éste, alegadamente, debía haberse percatado de que la escritura otorgada por el otro abogado era defectuosa. Meléndez La Fontaine, repetimos, no era notario. Así lo hizo saber a sus clientes. El no hizo representación alguna de que era un experto o conocedor en el campo de la notaría.
Tal parece que el Tribunal está aplicando, en relación con nuestra jurisdicción disciplinaria, la hoy desacreditada y desechada doctrina del “capitán del barco”, la cual fue utilizada en el campo de daños y perjuicios por impericia médica. Conforme a ésta, en apretada síntesis, el cirujano a cargo de la intervención quirúrgica respondía por los ac-tos negligentes de todas las personas involucradas en ésta.
Somos del criterio que, al resolver que el abogado original a cargo del caso es responsable de la actuación negli-gente o equivocada de otro abogado, traído al caso para realizar una gestión profesional especializada, el Tribunal no sólo establece un precedente erróneo, sino que envía un mensaje equivocado a la profesión. El erróneo precedente causará que el abogado que actúa responsablemente, al so-licitar los servicios especializados de un colega para bene-ficio de su cliente, resulte responsable de la actuación ne-gligente del especialista. ¿Para qué hacerlo, entonces? ¿Vale la pena actuar ética y responsablemente?
En fin, somos de la opinión que por menor que sea la sanción impuesta en el presente caso —una amonesta-ción— ésta resulta ser injusta. Ese fue el mensaje que el Comisionado Especial, en forma elegante, nos envió al ex-presar que, al resolver este caso, deberíamos tomar en con-sideración: que el querellante carecía de “manos limpias”; que éste no sufrió daño alguno; que la propiedad efectiva-mente fue inscrita en el Registro de la Propiedad a nombre de dicha persona, y que únicamente se intenta disciplinar *125a Meléndez La Fontaine y no al verdadero responsable de la situación, el notario que otorgó la escritura. Al “buen entendedor, con pocas palabras basta”.